DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 28 January 2021 and the request for continued examination filed on 28 January 2021. 
Claims 1, 2, 6, 7, and 15 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6, which is representative of claims 1 and 15, recites in part, a method comprising: determining, whether a task is completed correctly, wherein determining whether the task is completed correctly comprises: detecting movement of a tool used to complete the task, detecting sound produced by the tool used to complete the task, or some combination thereof; analyzing the movement, the sound, or some combination thereof by comparing an expected movement, an expected sound, or some combination thereof to the movement, the sound, or some combination; and determining that the task is completed correctly based on the analysis of the movement, the sound, or some combination thereof; and in response to determining that the task is completed correctly: determining a user corresponding to the task; changing an account corresponding to the user to indicate that the task is completed correctly; and rewarding the user. These limitations plainly set forth a concept of managing the chore related behavior of a user, which unambiguous fall within the managing personal behavior or interactions between people grouping identified by the October 2019 Update. As such, the claims recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claims 1 recites a processor and a memory, and Claim 15 recites a non-transitory computer readable storage medium. These additional elements are recited at a high level of generality, and may be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application of the abstract idea. The claims further recite the additional element of a sensor which is used to determine that the task is completed correctly. This additional element does not reflect any improvement to technology, does not apply the abstract idea with a particular machine, does not effect any transformation of a particular article, and does not otherwise apply or use the judicial exception in a meaningful way. Instead, this additional element only generally links the abstract idea to a technological environment including sensors. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite in the alternative the additional element of a gyroscope. This additional element does not reflect any improvement to technology, does not apply the abstract idea with a particular machine, does not effect any transformation of a particular article, and does not otherwise apply or use the judicial exception in a meaningful way. Instead, this additional element only generally links the abstract idea to a technological environment including gyroscopes. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment 
In step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of a sensor. As previously noted, this additional element only generally links the abstract idea to a technological environment including sensors. Additionally, Baba (US 2009/0287873 A1) demonstrates that cameras (a type of sensor) and their combination with computing devices were conventional long before the priority date of the claimed invention (See at least [0003] and Fig. 13). As such, this additional element does not amount to significantly more than the abstract idea.  As previously noted, the claims recite the additional element of a gyroscope. As previously noted, this additional element only generally links the abstract idea to a technological environment including gyroscopes. Additionally, Perkel (US 3591108) demonstrates that gyroscopes were conventional long before the priority date of the claimed invention (“One example of such a motion sensor 12 is a conventional rate gyroscope”, See at least Column 4, Lines 15-20). As such, this additional element does not amount to significantly more than the abstract idea.  When considered as a combination, the additional elements only generally link the abstract idea to a technological environment including computers and gyroscope sensors. Per MPEP 2106, the courts have found generally linking an abstract idea to a particular technology environment insufficient to amount to significantly more. As such, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
sensor. However, the further limited additional element continues to only generally link the abstract idea to a technological environment including sensors. Further, as noted above, Baba demonstrates that such sensor devices were conventional long before the priority date of the claimed invention. As such, this additional element continues to fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-4, 6-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 2020/0092373 A1) in view of Kemery et al. (US 2011/0237227 A1) and Huntley (US 2013/0171304 A1). 

Regarding Claims 1, 6, and 15: Kurian discloses an apparatus comprising: a processor (See at least [0071]); and a memory (See at least [0069]) that stores code executable by the processor to: 
determine, by use of a sensor, whether a task is completed correctly (that the devices 50 (including the applications thereof) are monitored in order to determine if the assigned dependent user is undertaking the assigned action. In some embodiments, the monitoring may include simply determining that the action has occurred. For example, that the dependent user has made purchases (e.g., monitoring the dependent user's transactions in order to determine if the user has gone to the store to buy the required products), has turned on the appliance (e.g., laundry, stove, vacuum cleaner, lawnmower, or the like), made a transfer of funds as required by the primary user (e.g., to pay for shared bills, rent, or the like), has taken care of the pets (e.g., through monitoring of security camera, pet location determining chip, or the like), or taken another assigned action. … the system determines when one or more of the required actions occurred. For example, the occurrence of the action may occur over a particular time period through a number of sub-actions. For example, the action may include determining when the action has started, the status of the action in-process, and/or when the action has been completed. See at least [0064]. Also: tasks may be viewed by one or more devices 50 (e.g., security cameras may monitor the dependent users for the occurrence of actions--dog was let out, dependent is home alone, etc.). … task may include turning off one of the devices (e.g., dependent user turns off the video games or TV in order to access food, use a 
in response to determining that the task is completed correctly: determine a user corresponding to the task; and reward the user (upon the occurrence of the action, the system may allow for use of the one or more devices that were previously restricted (e.g., locked, blocked, or the like). For example, the system may allow the dependent user to be able to use a device (or application thereon) that was previously restricted from use before the user undertook the assigned action. For example, once the dependent user has undertaken the assigned action, the system may unrestrict (e.g., unlock, unblock, or the like) the use of an entertainment device (e.g., smart TV, wireless connection, Internet connection, computer system, gaming console, streaming service on the device, particular game on the console, or the like). It should be understood, that the use of a particular device could be limited to a specific user, such as only the dependent user that undertook his/her action, and not other dependent users that have fail to undertake his/her assigned action. See at least [0065]). 

Kurian does not explicitly disclose changing an account corresponding to the user to indicate that the task is completed correctly
Kemery teaches changing an account corresponding to the user to indicate that the task is complete (The chore tracking module 200 keeps track of chores transmitted to the child device 130 from the parent device 128 and chores completed by the user of the child device 130. See at least [0027]. Also: The operating system, or other component, of the child device 130 is configured to limit the activities available to the user of child device 130 based on the status of chores on the list of chores 308 as completed or not completed. See at least [0033]. Also: The child device 130 is configured to process an indication that a chore is completed 310 and unlock the functionality 312 associated with that chore. See at least [0034]. Also: In one embodiment, changes to the list of chores 308 on the child device 130 are automatically communicated to the parent device 128. A list of the chores completed and the chores to be done on the parent device 128 may be updated to mirror the content of the list of chores 308 on the child device 130. This mechanism allows a parent to monitor progress of a child towards completing his or her 
Kurian provides techniques for using a sensor to determine the completion of a task and the rewarding of a user based on the task completion, upon which the claimed invention’s changing of an account can be seen as an improvement. However, Kemery demonstrates that in the field of task management, the prior art already knew of recording tasks as completed. One of ordinary skill in the art could have easily applied the techniques of Kemery to the system of Kurian. Further, one of ordinary skill in the art would have recognized that such an application of Kemery would have predictably resulted in an improved system which would record task completion and could also provide rewards based on the completion of multiple tasks (Kemery, [0029]). As such, the application of Kemery would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kurian and the teaching of Kemery. 

Further, Kurian does not explicitly disclose wherein determining whether the task is completed correctly comprises: detecting movement of a tool used to complete the task using a gyroscope, detecting sound produced by the tool used to complete the task, or some combination thereof; analyzing the movement, the sound, or some combination thereof by comparing an expected movement, an expected sound, or some combination thereof to the movement, the sound, or some combination; and determining the task is completed correctly based on the analysis of the movement, the sound, or some combination thereof. 
However, Huntley teaches wherein determining whether a task is completed correctly comprises: detecting movement of a tool used to complete the task using a gyroscope, detecting sound produced by the tool used to complete the task, or some combination thereof; analyzing the movement, the sound, or some combination thereof by comparing an expected movement, an expected sound, or some combination thereof to the movement, the sound, or some combination; and determining the task is completed correctly based on the analysis of the movement, the sound, or some combination thereof (the activities of the cook can be monitored during a food preparation and food cooking operation. The actions of the cook can be monitored by the imaging system 1102 during chopping, stirring, mashing and slicing, etc. … the sound of sizzling bacon, pop corn popping, stirring, mixing and mashing certain foods during a particular cooking task are monitored and compared to a stored digital aural reference stored in a data base or memory in a non-transitory computer readable medium to evaluate the cook's performance of the cooking task. Thus, by monitoring the imaging system and the aural input the system can determine whether the cook is stirring at the right speed, in the proper manner (circular uplifting strokes in an object food, reciprocating strokes at the same depth in the object food, etc.) using the proper technique. See at least [0050]. Also: the system uses a sound monitor such as a microphone in the smart hood to monitor a sound made by the cook during food preparation is used to evaluate the cooks cutting technique. See at least [0053]. Also: In another embodiment the … sound … of a food being cooked is monitored to estimate when a food is properly prepared according to a recipe. See at least [0057]). 
Kurian and Kemery provide techniques for using a sensor to determine the completion of a task and the rewarding of a user account based on the task completion, which differs from the claimed invention by the substitution of Kurian’s image based task analysis techniques for movement or sound based analysis technique involving a comparison to reference sounds or movements. However, Huntley demonstrates that the prior art already knew of determining task completion by comparing the sounds of a user engaging in a task with reference sounds of a user completing a task. One of ordinary skill in the art could have easily substituted the techniques of Huntley in for the image analysis of Kurian and Kemery. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would reward user accounts for completing tasks after having determined a task to be complete based on an analysis of the sounds of a user performing a task. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kurian and the teaching of Kemery and Huntley. 

Regarding Claim 2 and 7: Kurian in view of Kemery and Huntley teaches the above limitations. Additionally, Kurian discloses wherein the sensor comprises a camera, a microphone, a photosensor, a temperature sensor, the gyroscope, a meter, a switch, a proximity switch, a mechanical switch, an optical detector, or some combination thereof (that the devices 50 (including the applications thereof) are monitored in order to determine if the assigned dependent user is undertaking the assigned action. In some embodiments, the monitoring may include simply determining that the action has occurred. For example, that the dependent user has made purchases (e.g., monitoring the dependent user's transactions in order to determine if the user has gone to the store to buy the required products), has turned on the appliance (e.g., laundry, stove, vacuum cleaner, lawnmower, or the like), made a transfer of funds as required by the primary user (e.g., to pay for shared bills, rent, or the like), has taken care of the pets (e.g., through monitoring of security camera, pet location determining chip, or the like), or taken another assigned action. … the system determines when one or more of the required actions occurred. For example, the occurrence of the action may occur over a particular time period through a number of sub-actions. For example, the action may include determining when the action has started, the status of the action in-process, and/or when the action has been completed. See at least [0064]. Also: tasks may be viewed by one or more devices 50 (e.g., security cameras may monitor the dependent users for the occurrence of actions--dog was let out, dependent is home alone, etc.). … task may include turning off one of the devices (e.g., dependent user turns off the video games or TV in order to access food, use a computer, or the like); tasks may require using items in a particular location (e.g., vacuum cleaner has been operated in a particular room, or the like); or any other like actions with one or more of the devices at one or more of the locations. See at least [0056]).

Regarding Claim 3 and 8: Kurian in view of Kemery and Huntley teaches the above limitations. Additionally, Kurian discloses wherein the task comprises a household task selected from a group comprising cleaning a room, organizing the room, vacuuming the room, turning off a light, turning on the light, closing a door, opening the door, closing a window, opening the window, washing dishes, putting the dishes in a dishwasher, unloading the dishes from the dishwasher, feeding an animal, providing water to the animal, cleaning up after the animal, washing a car, vacuuming the car, cleaning the car, mowing a lawn, edging the lawn, shoveling snow, organizing a bookshelf, putting away toys, flushing a toilet, turning off an electronic device, turning on the electronic device, washing laundry, drying the laundry, and folding the laundry (that the devices 50 (including the applications thereof) are monitored in order to determine if the assigned dependent user is undertaking the assigned action. In some embodiments, the monitoring may include simply determining that the action has occurred. For example, that the dependent user has made purchases (e.g., monitoring the dependent user's transactions in order to determine if the user has gone to the store to buy the required products), has turned on the appliance (e.g., laundry, stove, vacuum cleaner, lawnmower, or the like), made a transfer of funds as required by the primary user (e.g., to pay for shared bills, rent, or the like), has taken care of the pets (e.g., through monitoring of security camera, pet location determining chip, or the like), or taken another assigned action. … the system determines when one or more of the required actions occurred. For example, the occurrence of the action may occur over a particular time period through a number of sub-actions. For example, the action may include determining when the action has started, the status of the action in-process, and/or when the action has been completed. See at least [0064]. Also: tasks may be viewed by one or more devices 50 (e.g., security cameras may monitor the dependent users for the occurrence of actions--dog was let out, dependent is home alone, etc.). … task may include turning off one of the devices (e.g., dependent user turns off the video games or TV in order to access food, use a computer, or the like); tasks may require using items in a particular location (e.g., vacuum cleaner has been operated in a particular room, or the like); or any other like actions with one or more of the devices at one or more of the locations. See at least [0056]).

Regarding Claim 4 and 12: Kurian in view of Kemery and Huntley teaches the above limitations. Additionally, Kurian discloses wherein rewarding the user comprises rewarding the user with an audible sound, a financial award, a prize, points, electronic usage time, an outing, or some combination thereof (upon the occurrence of the action, the system may allow for use of the one or more devices that were previously restricted (e.g., locked, blocked, or the like). For example, the system may allow the dependent user to be able to use a device (or application thereon) that was previously restricted from use before the user undertook the assigned action. For example, once the dependent user has undertaken the assigned action, the system may unrestrict (e.g., unlock, unblock, or the like) the use of an entertainment device 

Regarding Claim 9 and 16: Kurian in view of Kemery and Huntley teaches the above limitations. Additionally, Kurian discloses wherein determining whether the task is completed correctly comprises detecting by use of the sensor and without human intervention that the task is completed correctly (that the devices 50 (including the applications thereof) are monitored in order to determine if the assigned dependent user is undertaking the assigned action. In some embodiments, the monitoring may include simply determining that the action has occurred. For example, that the dependent user has made purchases (e.g., monitoring the dependent user's transactions in order to determine if the user has gone to the store to buy the required products), has turned on the appliance (e.g., laundry, stove, vacuum cleaner, lawnmower, or the like), made a transfer of funds as required by the primary user (e.g., to pay for shared bills, rent, or the like), has taken care of the pets (e.g., through monitoring of security camera, pet location determining chip, or the like), or taken another assigned action. … the system determines when one or more of the required actions occurred. For example, the occurrence of the action may occur over a particular time period through a number of sub-actions. For example, the action may include determining when the action has started, the status of the action in-process, and/or when the action has been completed. See at least [0064]. Also: tasks may be viewed by one or more devices 50 (e.g., security cameras may monitor the dependent users for the occurrence of actions--dog was let out, dependent is home alone, etc.). … task may include turning off one of the devices (e.g., dependent user turns off the video games or TV in order to access food, use a computer, or the like); tasks may require using items in a particular location (e.g., vacuum cleaner has been operated in a particular room, or the like); or any other like actions with one or more of the devices at one or more of the locations. See at least [0056]).

Regarding Claim 10 and 17: Kurian in view of Kemery and Huntley teaches the above limitations. Additionally, Kurian discloses wherein determining whether the task is completed correctly comprises detecting using a plurality of sensors that the task is completed correctly (tasks may be viewed by one or more devices 50 (e.g., security cameras may monitor the dependent users for the occurrence of actions--dog was let out, dependent is home alone, etc.). … tasks may require using items in a particular location (e.g., vacuum cleaner has been operated in a particular room, or the like); or any other like actions with one or more of the devices at one or more of the locations. See at least [0056]. Also: location determining components, microphone components, video components, or the like within the one or more devices 50 may be used to determine the one or more dependent users present at the location, one or more actions that need to be completed at the location, and/or one or more devices 50 associated with the one or more actions and/or the one or more dependent users. See at least [0057]). 

Regarding Claim 11 and 18: Kurian in view of Kemery and Huntley teaches the above limitations. Additionally, Kurian discloses wherein determining whether the task is completed correctly comprises analyzing an image obtained by the sensor to determine whether the task is completed correctly (tasks may be viewed by one or more devices 50 (e.g., security cameras may monitor the dependent users for the occurrence of actions--dog was let out, dependent is home alone, etc.) See at least [0056]. Also: In some embodiments, the monitoring may include simply determining that the action has occurred. For example, that the dependent user has made purchases (e.g., monitoring the dependent user's transactions in order to determine if the user has gone to the store to buy the required products), has turned on the appliance (e.g., laundry, stove, vacuum cleaner, lawnmower, or the like), made a transfer of funds as required by the primary user (e.g., to pay for shared bills, rent, or the like), has taken care of the pets (e.g., through monitoring of security camera, pet location determining chip, or the like). See at least [0064]). 

Claims 5, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 2020/0092373 A1) in view of Kemery et al. (US 2011/0237227 A1) and Huntley (US 2013/0171304 A1), and further in view of Rohlfs et al. (US 2019/0279527 A1)

Regarding Claim 5, 13, and 19: Kurian in view of Kemery and Huntley teaches the above limitations. Kurian does not explicitly disclose in response to determining that the task is not completed correctly, provides an audible response to the user to indicate that the task is not completed correctly. However, Rohlfs teaches in response to determining that the task is not completed correctly, provides an audible response to the user to indicate that the task is not completed correctly (the user may be required to do 6 purl stitches, but may only do 5 purl stitches and then begin with the next row. Embodiments of the present technology may detect this (by comparing image data to the data set) and may then output an error message and/or a correcting instruction to the user. See at least [0079]. Also: Outputting an instruction to the user may also comprise the user terminal generating a sound corresponding to the instruction. See at least [0028]. Also: detect "live" the progress during a task, such as knitting, and then direct the user in a reactive and targeted fashion as to how to continue the task (and may include audio and video help feature). See at least [0129]). 
	Kurian, Kemery, and Huntley suggests a system which rewards users for completing tasks, upon which the claimed invention’s invention based on an incorrectly completed task can be seen as an improvement. However, Rohlfs demonstrates that the prior art of task monitoring already knew of determining that a task has been incorrectly performed, and intervening to assist the user with completing the task. One of ordinary skill in the art could have easily applies the techniques of Rohlfs to the system of Kurian, Kemery, and Huntley. Further, one of ordinary skill in the art would have recognized that such an application of Rohlfs would have predictably resulted in an improved system which would both reward users for completing tasks as well as guide users to task completion. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kurian and the teaching of Kemery, Huntley, and Rohlfs. 

Regarding Claim 14 and 20: Kurian in view of Kemery and Huntley teaches the above limitations. Kurian does not explicitly disclose in response to determining that the task is not completed correctly, providing training to the user to teach the user how to complete the task correctly. However, Rohlfs teaches in response to determining that the task is not completed correctly, providing training to the user to teach the user how to complete the task correctly (the user may be required to do 6 purl stitches, but may only do 5 purl stitches and then begin with the next row. Embodiments of the present technology may detect this (by comparing image data to the data set) and may then output an error message and/or a correcting instruction to the user. See at least [0079]. Also: Outputting an instruction to the user may also comprise the user terminal generating a sound corresponding to the instruction. See at least [0028]. Also: detect "live" the progress during a task, such as knitting, and then direct the user in a reactive and targeted fashion as to how to continue the task (and may include audio and video help feature). See at least [0129]). 
	Kurian, Kemery, and Huntley suggests a system which rewards users for completing tasks, upon which the claimed invention’s invention based on an incorrectly completed task can be seen as an improvement. However, Rohlfs demonstrates that the prior art of task monitoring already knew of determining that a task has been incorrectly performed, and intervening to assist the user with completing the task. One of ordinary skill in the art could have easily applies the techniques of Rohlfs to the system of Kurian, Kemery, and Huntley. Further, one of ordinary skill in the art would have recognized that such an application of Rohlfs would have predictably resulted in an improved system which would both reward users for completing tasks as well as guide users to task completion. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kurian and the teaching of Kemery, Huntley, and Rohlfs. 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-20: Applicant has amended claims 1, 6, and 15 making these rejections moot. 
Examiner’s Response: Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive. The claims continue to be directed to an abstract idea without reciting significantly more. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: None of the cited references teach or suggest detecting movement of a tool and/or detecting sound produced by the tool to determine whether the job was completed correctly. 
Examiner’s Response: Applicant's arguments filed 28 January 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 6, and 15.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Singh et al. (US 2019/0325778 A1) discusses determining whether a child has completed a chore based on analysis of an audio file (See at least [0098]). 
	Lyren (US 2016/0155273 A1) discusses determining whether a task has been completed based on gyroscopic movement detection.
	Fadell et al. (US 2016/0261932 A1) discusses monitoring audio data to determine whether chores have been complete (See at least [0201])
Stoia et al. (US 9815203 B1) discusses comparing an expected sound to an observed sound to determine the performance of a task. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-02-26